DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1, 3-13, 15-18, & 20-23 are pending in the instant application.
	
Claim Objections
Claims 1, 3-13, & 15-18, & 20-23 were previously objected to for minor informalities.  Agreement was reached in an interview with Robert Nissen on June 6th, 2022 authorizing the Examiner to provide the suggested corrections to Claims 1 & 18 via Examiner’s Amendment.  This agreement obviates the previous claim objections.

Claim Rejections - 35 USC § 112
Claims 1, 3-13, 15-18, & 20-23 were previously rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Agreement was reached in an interview with Robert Nissen on June 6th, 2022 to withdraw the 112(b) rejection.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Robert Nissen on June 6th, 2022.
The application has been amended as follows: 

1.	A method for operating a progressing cavity pump in a borehole, the progressing cavity pump having a rotor within a stator, the method comprising: while the rotor is in a first operating position within the stator, rotating the rotor relative the stator, with a first axial part of the rotor aligning with a first axial part of the stator to form an active pump section, and a second axial part of the rotor aligning with a second axial part of the stator to form an inactive pump section with reduced pumping efficiency relative to the active pump section, wherein rotating the rotor relative to the stator when in the first operating position generates a pumping force between the first axial part of the rotor and the first axial part of the stator; axially translating the rotor, relative to the stator, from the first operating position within the stator to a second operating position within the stator, wherein the rotor is axially translated using equipment, at a ground surface penetrated by the borehole, to raise or lower the rotor; and while the rotor is in the second operating position within the stator, rotating the rotor relative to the stator, with the first axial part of the rotor aligning with the second axial part of the stator to form an active pump section, and the second axial part of the rotor and the first axial part of the stator forming inactive pump sections with reduced pumping efficiency relative to the active pump section, wherein rotating the rotor relative to the stator when in the second operating position generates a pumping force between the first axial part of the rotor and the second axial part of the stator.

18.	A progressing cavity pump comprising: a stator; a rotor; the rotor having a first axial operating position within the stator wherein a first axial part of the rotor aligns with a first axial part of the stator to form an active pump section adapted to generate a pumping force upon rotation of the rotor in the stator, and a second axial part of the rotor aligns with a second axial part of the stator to form an inactive pump section with reduced pumping efficiency relative to the active pump section; the rotor having a second axial operating position within the stator wherein the first axial part of the rotor aligns with the second axial part of the stator to form an active pump section adapted to generate a pumping force upon rotation of the rotor in the stator, and the second axial part of the rotor and the first axial part of the stator form inactive pump sections with reduced pumping efficiency relative to the active pump section; the first axial part of the rotor defining a first minor rotor diameter, the second axial part of the rotor defining a second minor rotor diameter, and the first minor rotor diameter being larger than the second minor rotor diameter; and wherein the progressing cavity pump is structured to be operated in both the first axial operating position and the second operating position to lift fluids in an oil well to a ground surface penetrated by a borehole, and to produce those fluids at the ground surface, and the rotor is structured to be axially translatable between the first axial operating position and the second axial operating position using equipment at, at the ground surface to raise or lower the rotor.

Allowable Subject Matter
Claims 1, 3-13, 15-18, & 20-23 are allowed.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER BRYANT COMLEY whose telephone number is (571)270-3772. The examiner can normally be reached Monday-Friday 9AM-6PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on 571-272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALEXANDER B COMLEY/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        

ABC